DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kropfitsch et al. (US 2013/0271307) herein Kropfitsch in view of Wei (US 2010/0176882).

Regarding claim 1, Kropfitsch discloses an integrated circuit (integrated circuit 100, Kropfitsch: [0018], [0042], Fig. 1) comprising: a MEMS transducer (MEMS microphone 102, Kropfitsch: [0014], [0018], Fig. 1); and a transconductance amplifier (amplifier 106 coupled to the MEMS microphone 102, Kropfitsch: [0046], Fig. 1), but lacks wherein the transconductance amplifier comprising: a first input coupled to a first current conveyor and a second input coupled to a second current conveyor for converting a single-ended or a differential transducer signal voltage into an intermediate signal current representative of the transducer signal voltage through a shared reference resistor; and a first output circuit and a second output circuit coupled to the shared reference resistor and configured to convert the intermediate current signal into a corresponding differential output current signal through a first output terminal and a second output terminal for driving a load.  
Nevertheless, it is well known in the art to have an amplification circuit include two inputs coupled to corresponding current conveyors respectively for converting a single-ended or a differential transducer signal voltage into an intermediate signal current representative of the transducer signal voltage through a shared reference resistor; and a first output circuit and a second output circuit coupled to the shared reference resistor and configured to convert the intermediate current signal into a corresponding differential output current signal through a first output terminal and a second output terminal for driving a load as demonstrated by Wei (differential amplifier having two inputs E, E’ with two current conveyors for convering a single-ended or a differential transducer signal voltage into an intermediate signal current representative of the transducer signal voltage through a shared reference resistor and configured to convert the intermediate current signal into a corresponding differential output current signal S and S’ through two output terminals for driving a load, Wei: [0026], [0027], Fig. 1).



Regarding claim 4, in the combination of Kropfitsch and Wei, Wei discloses wherein: the first current conveyor comprises a first input stage configured to apply a first polarity of the transducer signal voltage to the shared reference resistor (first current conveyor corresponding to E configured to apply a first polarity to the transducer signal voltage to a shared reference resistor at a first input stage, Wei: Fig. 1, [0027]-[0029]); and the second current conveyor comprises a second input stage configured to apply a second polarity of the transducer signal voltage to the shared reference resistor such that the shared reference resistor determines an intermediate transconductance of the first input stage and the second input stage (second current conveyor corresponding to E’ with a second input stage configured to apply a second polarity of the transducer signal voltage to the shared reference resistor such that the shared reference resistor determines and intermediate transconductance of the first input stage and the second input stage for respective outputting, Wei: Fig. 1, [0027]-[0029]).  


Regarding claim 11, while the combination of Kropfitsch and Wei do not specifically teach wherein a predetermined transconductance of the transconductance amplifier is larger than 1/200 kohm, it would have been an obvious matter of design choice to utilize a predetermined transconductance of the transconductance amplifier is larger than 1/200 kohm, since applicant has not disclosed that having a predetermined transconductance larger than 1/200 kohm solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with transconductance, and transconductance is directly correlated to amplification. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the transconductance of the transconductance amplifier of Kropfitsch and Wei to be larger than 1/200 kohm in order to satisfy a desired amplification target point.   

Regarding claims 12 and 13, while the combination of Kropfitsch and Wei do not specifically teach wherein an input impedance, at 1 kHz, of the transconductance amplifier is larger than 100 M Ohm or is larger than 1 G Ohm, it would have been an obvious matter of design choice to utilize an input impedance at 1 kHz larger than 1G 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the input impedance of the transconductance amplifier of Kropfitsch and Wei to be larger than 1 G Ohm in order to satisfy a desired amplification target point.   

Regarding claim 14, Kropfitsch discloses a microphone assembly comprising (MEMS microphone 102 part of an assembly, Kropfitsch: [0014], [0018], Fig. 1): a housing (housing 502/508, Kropfitsch: [0057], Fig. 5); a MEMS transducer element disposed in the housing (MEMS microphone 514 in housing 502/508, Kropfitsch: [0014], Fig. 5), the transducer element configured to convert sound into a transducer signal voltage at a transducer output (MEMS microphone 102, 502/508 configured to convert sound into a transducer signal voltage at a transducer output, Kropfitsch: [0014], [0018], Figs. 1, 5); and an integrated circuit comprising a transconductance amplifier (amplifier 106 in integrated circuit 100 coupled to the MEMS microphone 102, Kropfitsch: [0046], Fig. 1), but lacks the transconductance amplifier comprising: a first input coupled to a first current conveyor and a second input coupled to a second current conveyor for converting a single-ended or a differential transducer signal voltage into an intermediate signal current representative of the transducer signal voltage through a shared reference resistor; and a first output circuit and a second output circuit coupled to the shared reference resistor and configured to convert the intermediate 
Nevertheless, it is well known in the art to have an amplification circuit include two inputs coupled to corresponding current conveyors respectively for converting a single-ended or a differential transducer signal voltage into an intermediate signal current representative of the transducer signal voltage through a shared reference resistor; and a first output circuit and a second output circuit coupled to the shared reference resistor and configured to convert the intermediate current signal into a corresponding differential output current signal through a first output terminal and a second output terminal for driving a load as demonstrated by Wei (differential amplifier having two inputs E, E’ with two current conveyors for convering a single-ended or a differential transducer signal voltage into an intermediate signal current representative of the transducer signal voltage through a shared reference resistor and configured to convert the intermediate current signal into a corresponding differential output current signal S and S’ through two output terminals for driving a load, Wei: [0026], [0027], Fig. 1).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amplifier of Kropfitsch to further include two inputs coupled to corresponding current conveyors respectively for converting a single-ended or a differential transducer signal voltage into an intermediate signal current representative of the transducer signal voltage through a 

Regarding claim 15, in the combination of Kropfitsch and Wei, Kropfitsch discloses wherein the integrated circuit further comprises: an analog-to-digital converter comprising a first input node and a second input node, the analog-to-digital converter configured to receive the differential output current signal and to sample and quantize the differential output current signal to generate a corresponding digital transducer signal (integrated circuit 100 includes a A/D converter comprising a first input node and a second input node, the A/D converted set to receive the differential output current signal and to sample and quantize the differential output current signal to generate a corresponding digital transducer signal, Kropfitsch: [0021], [0022], Fig. 1A).  

Regarding claim 16, Kropfitsch discloses a sensor system comprising (MEMS microphone 102 part of an assembly, Kropfitsch: [0014], [0018], Fig. 1): a housing (housing 502/508, Kropfitsch: [0057], Fig. 5); a MEMS transducer element disposed in the housing (MEMS microphone 514 in housing 502/508, Kropfitsch: [0014], Fig. 5), the transducer element configured to convert a first physical variable into a (MEMS microphone 102, 502/508 configured to convert sound into a transducer signal voltage at a transducer output, Kropfitsch: [0014], [0018], Figs. 1, 5); an integrated circuit comprising a transconductance amplifier (amplifier 106 in integrated circuit 100 coupled to the MEMS microphone 102, Kropfitsch: [0046], Fig. 1), but lacks the transconductance amplifier comprising: a first input coupled to a first current conveyor and a second input coupled to a second current conveyor for converting a single-ended or a differential transducer signal voltage into an intermediate signal current representative of the transducer signal voltage through a shared reference resistor; and a first output circuit and a second output circuit coupled to the shared reference resistor and configured to convert the intermediate current signal into a corresponding differential output current signal through a first output terminal and a second output terminal for driving a load; an analog-to-digital converter comprising a first input node and a second input node, the analog-to-digital converter configured to receive the differential output current signal and to sample and quantize the differential output current signal to generate a corresponding digital transducer signal; wherein at least one of the first input and the second input of the transconductance amplifier is coupled to the transducer output for receipt of the transducer signal voltage.  
Nevertheless, it is well known in the art to have an amplification circuit include two inputs coupled to corresponding current conveyors respectively for converting a single-ended or a differential transducer signal voltage into an intermediate signal current representative of the transducer signal voltage through a shared reference resistor; and a first output circuit and a second output circuit coupled to the shared (differential amplifier having two inputs E, E’ with two current conveyors for convering a single-ended or a differential transducer signal voltage into an intermediate signal current representative of the transducer signal voltage through a shared reference resistor and configured to convert the intermediate current signal into a corresponding differential output current signal S and S’ through two output terminals for driving a load, Wei: [0026], [0027], Fig. 1).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amplifier of Kropfitsch to further include two inputs coupled to corresponding current conveyors respectively for converting a single-ended or a differential transducer signal voltage into an intermediate signal current representative of the transducer signal voltage through a shared reference resistor; and a first output circuit and a second output circuit coupled to the shared reference resistor and configured to convert the intermediate current signal into a corresponding differential output current signal through a first output terminal and a second output terminal for driving a load as demonstrated by Wei in order to eliminate noise outside the useful spectrum (Wei: [Abstract]) thus improving the signal to noise ratio of the MEMS transducer.

Regarding claim 19, in the combination of Kropfitsch and Wei, Wei discloses wherein: the first current conveyor comprises a first input stage configured to apply a (first current conveyor corresponding to E configured to apply a first polarity to the transducer signal voltage to a shared reference resistor at a first input stage, Wei: Fig. 1, [0027]-[0029]); and the second current conveyor comprises a second input stage configured to apply a second polarity of the transducer signal voltage to the shared reference resistor such that the shared reference resistor determines an intermediate transconductance of the first input stage and the second input stage (second current conveyor corresponding to E’ with a second input stage configured to apply a second polarity of the transducer signal voltage to the shared reference resistor such that the shared reference resistor determines and intermediate transconductance of the first input stage and the second input stage for respective outputting, Wei: Fig. 1, [0027]-[0029]).  

Regarding claim 20, while the combination of Kropfitsch and Wei do not specifically teach wherein an effective input impedance, at 1 kHz, of the analog-to-digital converter is smaller than 1 kOhm, it would have been an obvious matter of design choice to have an effective input impedance at 1kHz of the analog-to-digital converter smaller than 1kOhm, since applicant has not disclosed that having such an effective input impedance solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with effective input impedance of the analog-to-digital converter of Kropfitsch and Wei.
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the effective input .

Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kropfitsch et al. (US 2013/0271307) herein Kropfitsch in view of Wei (US 2010/0176882) and Liu (US 5,596,289).

Regarding claims 2 and 17, while Kropfitsch and Wei do not specifically teach wherein: the first output circuit comprises a first class AB output stage and a first output bias circuit configured to set a predetermined quiescent current through the first class AB output stage; and the second output circuit comprises a second class AB output stage and a second output bias circuit configured to set a predetermined quiescent current through the second class AB output stage, it is well known in the art to utilize a class AB amplifier as demonstrated by Liu (class AB amplifier use, Liu: page 18 line 30 – page 19 line 4).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amplifier of Kropfitsch and Wei to be an class AB amplifier as demonstrated by Liu in order to take advantage of the well-known power benefits of class AB amplifiers.
Thus in the newly modified Kropfitsch, Wei and Liu, Liu discloses a class AB amplifier with a first output circuit being a first class AB output stage and a first output bias circuit configured to set a predetermined quiescent current through the first class AB output stage; and the second output circuit comprises being a second class AB (first and second class AB output stages with corresponding output bias circuits configured to set a predetermined quiescent current through the class AB output stages respectively, Liu: page 18 line 30 – page 19 line 4, Fig. 2).

Regarding claims 3 and 18, in the combination of Kropfitsch, Wei and Liu, Liu discloses wherein: the first class AB output stage of the transconductance amplifier comprises a first output transistor and a second output transistor connected in series between a positive DC supply voltage and a negative DC supply voltage (first class AB output stage with a first output transistor and second output transistor connected in series between a positive DC supply voltage and a negative DC supply voltage, Liu: Fig. 2), the first output terminal comprising a connection between the first output transistor and the second output transistor (connection between the first output transistor and the second output transistor, Liu: Fig. 2); and the second class AB output stage comprises a third output transistor and a fourth output transistor connected in series between the positive DC supply voltage and the negative DC supply voltage (second class AB output stage with a third output transistor and fourth output transistor connected in series between a positive DC supply voltage and a negative DC supply voltage, Liu: Fig. 2), the second output terminal comprising a connection between the third output transistor and the second output transistor (connection between the third output transistor and the second output transistor, Liu: Fig. 2).  

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651